Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 23, 2019

                                       No. 04-19-00470-CR

                                      Bryan HOLCOMBE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                               Trial Court No. 10-09-132-CRW
                        The Honorable Russell Wilson, Judge Presiding


                                         ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
informed appellant of his right to review the record and file his own brief, informed appellant of
his right to seek discretionary review should the court of appeals declare the appeal frivolous,
and provided appellant with a copy of the appellate the record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83 (Tex. App.—San Antonio
1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, we ORDER that he do so by February 6, 2020.
If appellant files a timely pro se brief, the State may file a responsive brief no later than thirty
days after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80–82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (same).
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.


                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court